This court is considering but one question, and that question is dispositive of the case, as the court views it.
The rule of Courts of Appeals requiring litigants in appeal cases to try their cases upon the transcript of the evidence taken in the trial court, supplemented by such additional oral evidence as the parties may present, has been considered by this court heretofore in the case of Union Trust Co. v.Lessovitz, 122 Ohio St. 406, 171 N.E. 849.
This court sees no reason for departing from the law laid down in that case, and reiterates paragraph 8 of the syllabus of that case as the law of this case, as follows: *Page 636 
"While the practice of the appellate court, requiring appealed cases to be tried upon the transcript of the evidence in the trial court supplemented by such additional oral evidence as the parties may present, is commendable where court and counsel can agree, under the plenary grant of our constitution permitting the parties in chancery cases to be heard de novo on appeal, litigants have the right to submit their evidence to the appellate court under the same legal rules applicable in the trial courts."
The judgment of the Court of Appeals is reversed, and this cause is remanded to that court for further hearing.
Judgment reversed and cause remanded.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN and KINKADE, JJ., concur.